DETAILED ACTION
1. 	This office action is response to an application No. 16/525,969 filed on 07/30/2019. Claims 1-20 are submitted for examination. Claim 1, 10 and 17 are independent. 

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

	3.	This application filed on 07/30/2019 doesn’t claim priority. Thus, the effective filling date for the subject matter defined in the pending claims of this application is 07/30/2019.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 07/30/2019 and 10/16/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on July 30th, 2019 are accepted. 
Specification
6.	The specification filed on July 30th, 2019 is also accepted.

Claim Objections
7.	Claim 16 is objected to because of the following informalities:  Claim 16 having the same scope and limitation as that of the dependent claim 9 depends on independent claim 1. Both claims 9 and 16 are dependent on independent claim 1 and both recites similar limitation with the same scope. This makes claim 16 a duplicate claim. It appears that claim 16 was rather meant to depend on independent claim 10 and the office interprets the dependency likewise. 
Appropriate correction is required.
Claim Rejections- 35 U.S.C. 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Dependent claims 2-4, 7-8, 11-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3, 7-8, 11-12, 14-15 recites a concept of selecting the new language having an adoption rate at the determined location that is less than an adoption threshold or selecting languages that has a lowest adoption rate at the determined location and setting the selected language as the new language. 
This claims raises a question how the whole scope of the claim which is securing the displayed content from unauthorized users could be achieved as it may be the case that 
Furthermore while a user at the current location is unlikely to understand/know the particular language given the adoption rate, the authorized user is likewise not guaranteed to know the particular language either. This also raises a question how the scope of the claim which is securing the displayed content from unauthorized users be achieved given that the authorized user is not more likely to know the language that has less adoption rate for that location. 
This makes the claims vague or ambiguous and not clear. Thus, the scope of this claim can't be determined. 
Appropriate correction is required. 

Claim 4 further recites authorized user and having an adoption rate that is less than an adoption threshold for the determined race or ethnicity. 
	This also raises a question how the scope of the claim which is securing the displayed content from unauthorized users is reliably be achieved as it is may be the case that using an uncommon language at the location of the device or an uncommon language for a given ethnic appearance doesn’t reliably protect the private content from unauthorized users since unauthorized users could understand or speak the uncommon language that doesn’t match their ethnicity as this is a common scenario in a globalized world.  
This also makes the claims vague or ambiguous and not clear. Thus, the scope of this claim can't be determined. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. 
12.	Claims 1, 9-10, and 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Glean A. Wong (herein after referred as Wong) (US  Publication No. 2014/0041042 A1) in view of Mona Singh (hereinafter referred as Singh) (US Publication No. 2017/0150827 A1) (June 28, 2017) 


As per independent claim 1, Wong a method for securing displayed content on a computing device [See at least paragraph 0011-0012, Multi-user interfaces can be utilized in collaborations to generate or view content by users. Some users may seek to keep certain content private, so that other users cannot see the content. However, a first user viewing the private user content may not notice the presence of a second user nearby that is, for example, not associated with the private content. Therefore, the second user may be able to view the first user's private content before the first user is able to hide the private user content from the second user. Accordingly, various embodiments disclosed herein relate to recognizing when the second user is within a threshold distance of the private user content and obstructing visibility of the private user content from the second user. Referring now to the drawings, FIG. 1 is an example block diagram of a computing device 100 including instructions for obstructing private user content.] having a camera, a display, and a processor operatively coupled to one another [See at least figure 1, and paragraph 0012, The computing device 100 may be, for example, a chip set, a notebook computer, a slate computing device, a portable reading device, a wireless email device, a mobile phone, or any other device capable of executing the instructions 122, 124, 126. In certain examples, the computing device 100 may be connected to additional devices such as sensors, displays, etc. to implement the process of FIG. 3. See also paragraph 0019-0020, The processor 110 may receive the location data from the sensory inputs. The location data may be then stored and/or interpreted based on the instructions executed by the processor 110. 

 For example, the camera sensor may be used for face, height, body shape, orientation or gait recognition. The proximity sensor may be used to determine a position of the first or second user in front of the multi-user interface], the method comprising: 
determining, with the processor, whether the computing device is unlocked [See at least paragraph 0021, the authentication of an authorized user by username and password determines that the computing device is unlocked, the invention is to hide the displayed private content of the first user form a second user that indicates the fact the private content is already displayed. This indicates that the device is unlocked. Furthermore as shown on figure 3, the method obstruct the private content of the first user from the second user as shown on figure 3, ref. 330 and the private user content of the first user is already displayed as shown on figure 3, ref. 3, 310 that indicates the fact that the device is unlocked]; and in response to determining that the computing device is unlocked, with the processor, capturing an image in a field of view of the camera of the computing device [See paragraph 0021, location data collected from the camera sensor may be used to locate the position of multiple users. Further, the collected location data may be used to differentiate the identity of the multiple users, where some of the collected location data may be compared to previously stored location data related to face recognition of the first user. If the collected location data matches the stored location data, the first user may be identified. Otherwise, the second user may be identified if the measured and stored location data do not match. In addition, the second user may be implicitly identified, such as when a single first user is associated with the private user content and the first user is already present.]; analyzing the captured image to determine whether the captured image includes a human face; and in response to determining that the captured image includes a human face, analyzing the human face in the image to obtain[See paragraph 0021, Further, the collected location data may be used to differentiate the identity of the multiple users, where some of the collected location data may be compared to previously stored location data related to face recognition of the first user. If the collected location data matches the stored location data, the first user may be identified] ;
 determining whether the human face is that of an authorized user of the computing device based on the obtained face image  [See at least paragraph 0021, where some of the collected location data may be compared to previously stored location data related to face recognition of the first user. If the collected location data matches the stored location data, the first user may be identified.]; and in response to determining that the human face is not that of the authorized user of the computing device [See at least paragraph 0021, Otherwise, the second user may be identified if the measured and stored location data do not match], converting content on the computing device from an original language to a new language upon receiving a request to output the content on the display of the computing device [See at least paragraph 0023, The obstruct instructions 126 may be executed by the processor 110 to obstruct visibility of the private user content displayed on the multi-user interface, such as the LID. The private user content may be obstructed by, blurring, removing, and converting the private user content, and the like. The converting may include, for example changing a language, orientation, size, or placement of the private user content], thereby securing the displayed content even when the computing device is unlocked [See at least paragraph 0011, Multi-user interfaces can be utilized in collaborations to generate or view content by users. Some users may seek to keep certain content private, so that other users cannot see the content. However, a first user viewing the private user content may not notice the presence of a second user nearby that is, for example, not associated with the private content. Therefore, the second user may be able to view the first user's private content before the first user is able to hide the private user content from the second user. Accordingly, various embodiments disclosed herein relate to recognizing when the second user is within a threshold distance of the private user content and obstructing visibility of the private user content from the second user]. 


Wong substantially discloses all the limitation recited in the claim. However doesn’t explicitly disclose the following underlined claim limitation:
“analyzing the human face in the image to obtain facial attributes via face facial recognition and determining whether the human face is that of an authorized user of the computing device based on the obtained facial attributes”
 However Singh at paragraphs 0024-0025 and 0029 discloses the above underlined claim limitation.
In particular Singh discloses:
“analyzing the human face in the image to obtain facial attributes via face facial recognition [See at least paragraph 0024-0025, image capture device 110 is a digital camera including a wide angle lens. The image capture angle of the lens may be at least equal to the angle within which the information on user interface 102 is viewable. Based on one or more captured images, function 116 may determine a person's position, identity, and/or features. An exemplary method for face recognition is described in U.S. Pat. No. 6,111,517 to Atick et al., issued Aug. 29, 2000 and filed Dec. 30, 1996, the disclosure of which is incorporated by reference herein in its entirety. Briefly, this method includes searching the field of view of a camera for faces. Multiscale search algorithms may initially search for faces in low resolution and switch to high resolution only when the low resolution search indicates a head-like shape. Once a face has been detected, the head's shape, position, size, and pose can be determined. Next, the head may be normalized by scaling, rotating, and warping, so that the face can be registered and mapped into a canonical size and pose. An internal representation scheme can be employed to translate facial data into a unique coded characterization of the face of each individual. Next, the facial characterization can be compared to stored facial characterizations to determine a match. See also paragraph 0029, In another embodiment, function 116 may determine that a person is an authorized user based on a person's face in a captured image. For example, function 116 may be able to detect faces in captured images and discriminate between different faces. System 100 may include a person identification database 120 operable to store data for identifying facial images of persons. The stored data may identify a facial image as corresponding to an authorized user of interface 102. Further, the stored data may identify a facial image as being a person unauthorized to view information shown by interface 102. A facial image that is deemed unauthorized may be considered as a potential onlooker of the information shown on interface 102. Further, a facial image that is unidentifiable may be considered as a potential onlooker of the information shown on user interface 102. ] and determining whether the human face is that of an authorized user of the computing device based on the obtained facial attributes” [See at least paragraph 0025, Next, the facial characterization can be compared to stored facial characterizations to determine a match. Person identification function 116 may use this method or any other suitable facial recognition method to distinguish authorized users from onlookers.]

Wong and Singh are analogous arts and are in the same field of endeavor as they both pertain to protect displayed private information from unauthorized users. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Wong a mechanism to add a feature such as “analyzing the human face in the image to obtain facial attributes via face facial recognition and determining whether the human face is that of an authorized user of the computing device based on the obtained facial attributes” as taught by Singh because this would enhance the security of the system by protecting private displayed information from unauthorized user by not only authenticating the user but also authenticating the user based the facial attributes of the user’s face [See at Singh least paragraph 0025 and 0029]

As per independent claim 10, independent claim 10 is rejected for the same reason as that of the above independent claim 1.

As per independent claim 17, independent claim 17 is rejected for the same reason as that of the above independent claim 1.

As per dependent claim 9, the combination of Wong and Singh discloses the method/system as applied to claims above. Furthermore Wong discloses the method/system wherein 
converting content on the computing device from the original language to the new language includes: comparing the determined image [See at least paragraph 0021, where some of the collected location data may be compared to previously stored location data related to face recognition of the first user. If the collected location data matches the stored location data, the first user may be identified.]; and selecting the new language from a set of languages that are known to be unadopted by the uniquely identified person [See at least paragraph 0023, The obstruct instructions 126 may be executed by the processor 110 to obstruct visibility of the private user content displayed on the multi-user interface, such as the LID. The private user content may be obstructed by, blurring, removing, and converting the private user content, and the like. The converting may include, for example changing a language, orientation, size, or placement of the private user content] 
Wong substantially discloses all the limitation recited in the claim. However doesn’t explicitly disclose the following underlined claim limitation:
comparing the determined image facial attributes to those in a facial identification library to uniquely identify a person captured in the image

However Singh at paragraphs 0024-0025 and 0029 discloses the above underlined claim limitation.
In particular Singh discloses:
“comparing the determined image facial attributes to those in a facial identification library to uniquely identify a person captured in the image”[See at least paragraph 0024-0025, image capture device 110 is a digital camera including a wide angle lens. The image capture angle of the lens may be at least equal to the angle within which the information on user interface 102 is viewable. Based on one or more captured images, function 116 may determine a person's position, identity, and/or features. An exemplary method for face recognition is described in U.S. Pat. No. 6,111,517 to Atick et al., issued Aug. 29, 2000 and filed Dec. 30, 1996, the disclosure of which is incorporated by reference herein in its entirety. Briefly, this method includes searching the field of view of a camera for faces. Multiscale search algorithms may initially search for faces in low resolution and switch to high resolution only when the low resolution search indicates a head-like shape. Once a face has been detected, the head's shape, position, size, and pose can be determined. Next, the head may be normalized by scaling, rotating, and warping, so that the face can be registered and mapped into a canonical size and pose. An internal representation scheme can be employed to translate facial data into a unique coded characterization of the face of each individual. Next, the facial characterization can be compared to stored facial characterizations to determine a match. See also paragraph 0029, In another embodiment, function 116 may determine that a person is an authorized user based on a person's face in a captured image. For example, function 116 may be able to detect faces in captured images and discriminate between different faces. System 100 may include a person identification database 120 operable to store data for identifying facial images of persons. The stored data may identify a facial image as corresponding to an authorized user of interface 102. Further, the stored data may identify a facial image as being a person unauthorized to view information shown by interface 102. A facial image that is deemed unauthorized may be considered as a potential onlooker of the information shown on interface 102. Further, a facial image that is unidentifiable may be considered as a potential onlooker of the information shown on user interface 102. ]

Wong and Singh are analogous arts and are in the same field of endeavor as they both pertain to protect displayed private information from unauthorized users. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Wong a mechanism to add a feature such facial attributes to those in a facial identification library to uniquely identify a person captured in the image” as taught by Singh because this would enhance the security of the system by protecting private displayed information from unauthorized user by not only authenticating the user but also authenticating the user based the facial attributes of the user’s face [See at Singh least paragraph 0025 and 0029]

As per dependent claim 16, dependent claim 16 is rejected for the same reason as that of the above dependent claim 9.

As per dependent claim 18, the combination of Wong and Singh discloses the method/system as applied to claims above. Furthermore Wong discloses the method/system wherein 
modifying the user data includes modifying the user data on the computing device from the original font to the custom font generated based on a handwriting of the authorized user. [See at least paragraphs 0023-0025. See also Singh at least paragraph 0020 and claims 5-7 where the any font is generated by the authorized user]

As per dependent claim 19, the combination of Wong and Singh discloses the method/system as applied to claims above. Furthermore Wong discloses the method/system further comprising in response to determining that the human face is not that of the authorized user of the computing device, replacing one or more words or phrases in the user data with punctuation marks. [See at least paragraphs 0023-0025. See also Singh at least paragraph 0020 and claims 5-7 where the replacing or modification of private data could be done with any characters or marks]

As per dependent claim 20, the combination of Wong and Singh discloses the method/system as applied to claims above. Furthermore Wong discloses the method/system further comprising in response to determining that the human face is not that of the authorized user of the computing device, changing an orientation, a font color, a display brightness, a display contrast of the displayed user data. [See at least paragraphs 0023-0025. See also Singh at least paragraph 0020 and claims 5-7]

13.	Claims 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Glean A. Wong (herein after referred as Wong) (US  Publication No. 2014/0041042 A1) in view of Mona Singh (hereinafter referred as Singh) (US Publication No. 2017/0150827 A1) (June 28, 2017)  and further in view of  Scott S. Septic (Sepic) (US Publication No. 2014/0146953 A1) (May 29, 2014)

As per dependent claim 5, the combination of Wong and Singh discloses the method/system as applied to claims above. Furthermore Wong discloses the method/system wherein converting content on the computing device from the original language to the new language [See at least paragraph 0023, The obstruct instructions 126 may be executed by the processor 110 to obstruct visibility of the private user content displayed on the multi-user interface, such as the LID. The private user content may be obstructed by, blurring, removing, and converting the private user content, and the like. The converting may include, for example changing a language, orientation, size, or placement of the private user content],

The combination of Wong and Singh substantially discloses all the limitation recited in the claim. However the combination of Wong and Singh doesn’t explicitly disclose the following  claim limitation:
“accessing a stored database record at the computing device, the database record containing identification of a language pre-configured by the authorized user of the computing device; and set the language pre-configured by the authorized user as the new language”
 However Sepic at least paragraph 0112-0113 and figure 5 discloses the following that meets the above claim limitation. 
	“At 504 the automated customer interaction system 112 determines whether the end user has established, indicated, or otherwise configured a language preference on their communications device 104. Such a determination may include examining stored data related to the authorized account associated with the communications device 104, or examining call setup information exchanged between the communications device 104 and the automated customer interaction system 112, for the presence of data indicative of a language preference on the communications device 104. In one example, the communications device operating system may contain data indicative of the end user's language preference selected upon initial configuration of the communications device 104.”

Wong, Singh and Sepic are analogous arts and are in the same field of endeavor as they all pertain to communicate information with the computing device. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Wong and Singh a mechanism to add a feature such as “accessing a stored database record at the computing device, the database [See at Sepic at least figure 5]

14.	Claims 6 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Glean A. Wong (herein after referred as Wong) (US  Publication No. 2014/0041042 A1) in view of Mona Singh (hereinafter referred as Singh) (US Publication No. 2017/0150827 A1) (June 28, 2017)  and further in view of Bettina Experton (Experton) (US Publication No. 2017/0068785 A1)

As per dependent claim 6, the combination of Wong and Singh discloses the method/system as applied to claims above. Furthermore Wong discloses the method/system wherein 
converting content on the computing device from the original language to the new language  [See at least paragraph 0023, The obstruct instructions 126 may be executed by the processor 110 to obstruct visibility of the private user content displayed on the multi-user interface, such as the LID. The private user content may be obstructed by, blurring, removing, and converting the private user content, and the like. The converting may include, for example changing a language, orientation, size, or placement of the private user content],

The combination of Wong and Singh substantially discloses all the limitation recited in the claim. However the combination of Wong and Singh doesn’t explicitly disclose the following claim limitation:
“accessing a set of stored database records at the computing device, the individual database records containing identification of a language pre-configured by the authorized user of the computing device to be used for a corresponding location; determining a language from the database records based on the determined location of the computing device; and setting the language pre-configured by the authorized user as the new language”


However Experton at least claims 11 and 18 discloses the following that meets the above claim limitation. 
“A mobile computing device configured for wireless communications and comprising: at least one processing circuit, wherein the at least one processing circuit is configured to: cause a request for assistance to be transmitted from the mobile computing device to a provider device using a first mode of communication, wherein the request for assistance is generated in response to an input of a user of the mobile computing device or a condition of the user that is detected by the mobile computing device; receive information authenticating an identity of the provider device; and provide an electronic authorization to the provider device when the identity of the provider device has been authenticated, wherein the electronic authorization provides the provider device with access to electronic healthcare records of the user of the mobile computing device, and wherein the access to the electronic healthcare records of the user is provided using a second mode of communication that is different from the first mode of communication wherein the at least one processing circuit is configured to: display electronic healthcare records in a language spoken by a healthcare professional using the provider device; enable the healthcare professional to update or manipulate the electronic healthcare records using a spoken language of the healthcare professional; determine a location of the mobile computing device using location information derived using a global positioning satellite; and automatically determine the language spoken by the healthcare professional using the location information.

Wong, Singh and Experton are analogous arts and are in the same field of endeavor as they all pertain to protect private information such as medical reports. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Wong and Singh a mechanism to add a feature such as “accessing a set of stored database records at the computing device, the individual database records containing identification of a language pre-configured by the authorized user of the computing device to be used for a corresponding location; determining a language from the database records based on the determined location of the computing device; and setting the language pre-configured by the authorized user as the new language”
 as taught by Experton because this would enhance the security of the system by securely communicating private data such as medical records in a language that corresponds to the location of the device [See Experton, at least abstract and claims 11 and 18]

As per dependent claim 13, the combination of Wong and Singh discloses the method/system as applied to claims above. Furthermore Wong discloses the method/system wherein 
converting content on the computing device from the original language to the new language  [See at least paragraph 0023, The obstruct instructions 126 may be executed by the processor 110 to obstruct visibility of the private user content displayed on the multi-user interface, such as the LID. The private user content may be obstructed by, blurring, removing, and converting the private user content, and the like. The converting may include, for example changing a language, orientation, size, or placement of the private user content],

The combination of Wong and Singh substantially discloses all the limitation recited in the claim. However the combination of Wong and Singh doesn’t explicitly disclose the following claim limitation:
“accessing a set of stored database records at the computing device, the individual database records containing identification of a language pre-configured by the authorized user of the computing device to be used for a corresponding location; determining a language from the database records based on the determined location of the computing device; and setting the language pre-configured by the authorized user as the new language”


However Experton at least claims 11 and 18 discloses the following that meets the above claim limitation. 
“A mobile computing device configured for wireless communications and comprising: at least one processing circuit, wherein the at least one processing circuit is configured to: cause a request for assistance to be transmitted from the mobile computing device to a provider device using a first mode of communication, wherein the request for assistance is generated in response to an input of a user of the mobile computing device or a condition of the user that is detected by the mobile computing device; receive information authenticating an identity of the provider device; and provide an electronic authorization to the provider device when the identity of the provider device has been authenticated, wherein the electronic authorization provides the provider device with access to electronic healthcare records of the user of the mobile computing device, and wherein the access to the electronic healthcare records of the user is provided using a second mode of communication that is different from the first mode of communication wherein the at least one processing circuit is configured to: display electronic healthcare records in a language spoken by a healthcare professional using the provider device; enable the healthcare professional to update or manipulate the electronic healthcare records using a spoken language of the healthcare professional; determine a location of the mobile computing device using location information derived using a global positioning satellite; and automatically determine the language spoken by the healthcare professional using the location information.

Wong, Singh and Experton are analogous arts and are in the same field of endeavor as they all pertain to protect private information such as medical reports. 

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Wong and Singh a mechanism to add a feature such as “accessing a set of stored database records at the computing device, the individual database records containing identification of a language pre-configured by the authorized user of the computing device to be used for a corresponding location; determining a language from the database records based on the determined location of the computing device; and setting the language pre-configured by the authorized user as the new language”
 as taught by Experton because this would enhance the security of the system by securely communicating private data such as medical records in a language that corresponds to the location of the device [See Experton, at least abstract and claims 11 and 18]

Allowable Subject Matter
15.	Claims 2-4, 7-8, 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable 1. If rewritten in independent form including all of the limitations of the base claim and any intervening claims and 2. If the 112 rejection set forth in this office action related to these claims are overcome.
16.	The following is an examiner’s statements of reasons for allowance:
17. 	 The above prior arts of record including the rest of the cited prior arts and the prior art submitted with IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitations recited in dependent claims 2-4, 7-8, 11-12 and 14-15. For this reason, the specific claim limitations recited in the dependent claims 2-4, 7-8, 11-12 and 14-15 would be allowable 1. If rewritten in independent form including all of the limitations of the base claim and any intervening claims and 2. If the 112 rejection set forth in this office action related to these claims are overcome.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	US Publication 2020/0243094 A1 to Thomson discloses, filtering the n-grams may include deleting or redacting personal information, private information, personally identifiable information, or other sensitive information. In some embodiments, an n-gram may be filtered if the n-gram includes at least one specified combination of (a) name, street address, or driver's license number; and (b) information about the individual's health, medical care, financial accounts, or credit history. Another example of a specified combination of information may be (a) a person's financial account number; and (b) an associated password, PIN, security code. Other combinations may include combinations that specify two or more groups of information that, if items from all groups are included in the n-gram, the n-gram may be a candidate for redaction. Multiple combinations may be specified and the n-gram may be filtered if the n-gram includes any of the specified combinations. 2. The n-gram may be filtered by deleting sensitive words or phrases and the redacted n-gram may be added to the n-gram table. The redacted term(s) may be replaced with a tag such as "_redacted_" (for example "_filtered_'s PIN is 1234" or "David's PIN is_redacted_"). [1211] 3. The n-gram may be filtered by replacing sensitive words or phrases with class tags. For example, if an n-gram contains a personally identifiable word such as a name and a piece of personal information such as a password, the n-gram may be filtered by redacting only the name or only the personal information. Additionally or alternatively, the n-gram may be filtered by redacting all sensitive information in the n-gram. [1216] 7. Potentially sensitive n-grams may be stored in an n-gram table, but only forwarded to a language model trainer if the n-gram meets specified criteria such as if the associated count is greater than a selected threshold. The term may be an indication of religious views, practices, or affiliation, biometric information, political opinion or affiliation, gender or gender identity, sexual preference or activity, genetic information, health status, status of vision or hearing, ethnicity or birth place, race, or nationality. 
B.	US Patent No. 9,898,610 B1 to Hardsall discloses concealing sensitive data displayed within a viewport of a display of a client computing device, such as sensitive data relating to auto, home, life, or renters insurance, banking, and/or vehicle loans. In one aspect, the method may receive a user credential authenticating a user of the computing device and determine that a sensitive data flag has been triggered. The sensitive data flag may indicate that sensitive user data is displayed within a viewport of the computing device. The method may also initiate a biometric detection service, application, and/or functionality in response to determining that the sensitive data flag has been triggered and detect a first biometric identifier belonging to the user of the computing device
C. 	 US Publication No. 2016/0357947 A1 to Cohen discloses protecting content includes a mobile device screen including a plurality of pixels, whereby each of the plurality of pixels have first sub-pixel units that include a first viewing angle and second sub-pixel units that include a second viewing angle. The processing unit obscures the sensitive content displayed on the portion of the mobile device screen by deactivating the first sub-pixel units at the portion of the mobile device screen that displays the sensitive content and activates the second sub-pixel units at the portion of the mobile device screen that displays the sensitive content.

D.  	US Publication No. 2017/0331896 A1 to Karimi-Cherkandi discloses a method for outputting sensitive data to a user includes a communication terminal checking to determine whether at least a portion of the sensitive data is to be outputted by determining whether the communication terminal is in one of a plurality of predefined 
E.	See the other cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498